Exhibit Agreement Relating to N. William White Employment Agreement and Release This Agreement Relating to the Employment Agreement of N. William White and Release (“Agreement and Release”) is made and executed as of the 25th day of March, 2008, by and between N. William White, an individual (“Employee”), and 1st Independence Financial Group, Inc., a Delaware corporation (“1st Independence Financial”), and joined in by 1st Independence Bank, Inc., a Kentucky banking corporation (the “Bank”).1st Independence Financial and the Bank may sometimes be referred to herein together as “1st Independence”. Recitals A.MainSource Financial Group, Inc., an Indiana corporation (“MainSource”), 1st Independence Financial and the Bank entered into an Agreement and Plan of Merger, dated as of February 26, 2008 (the “Merger Agreement”), concerning the merger of 1st Independence Financial with and into MainSource (the “Merger”). B.Subject to and contingent upon the consummation of the Merger, Section 5.18(a) of the Merger Agreement provides for the payment by 1st Independence to Employee of a cash sum equal to the amount payable to Employee under Section 8(e) of the Employment Agreement dated as of July 9, 2004, as amended, by and between Employee and 1st
